Motion granted, without costs, and remittitur amended by adding thereto: "That in said suit or action there was drawn in question the validity of chapter 339 of the Laws of 1892, and the acts amendatory thereof, and of the authority exercised thereunder, on the ground of their being repugnant to the Constitution of the United States, and particularly to section 1 of article 14, and the amendments thereto, and of section 10 of article 1 thereof, and thereupon the decision of this Court of Appeals was and is in favor of the validity of said statute and of the authority exercised thereunder."